UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6887


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MELVIN MOORING,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, District Judge. (1:13-cr-00092-LO-1; 1:16-cv-00437-LO)


Submitted: November 16, 2017                                Decided: November 21, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Mooring, Appellant Pro Se. Caitlin Roberts Cottingham, Assistant United States
Attorney, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Melvin Mooring seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2255 (2012) motion. We dismiss the appeal for lack of jurisdiction because the

notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal

must be filed no more than 60 days after the entry of the district court's final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under

Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6).

“[T]he timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007). The district court's order was entered on the

docket on August 11, 2016. The notice of appeal was filed, at the earliest, on June 20,

2017. * Because Mooring failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we dismiss the appeal. We deny Mooring’s motion for

leave to proceed in forma pauperis and we dispense with oral argument because the facts

and legal contentions areadequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               DISMISSED

       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).




                                             2